Orders of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about February 17, 2010, which adjudicated appellant a juvenile delinquent upon findings that appellant committed acts that, if committed by an adult, would constitute criminal mischief in the third and fourth degrees and criminal possession of a controlled substance in the seventh degree, and which revoked a prior order of disposition, entered on or about September 30, 2008, that had imposed a conditional discharge, and placed him with the Office of Children and Family Services for an aggregate period of 18 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence (People v Danielson, 9 NY3d 342, 348 [2007]). With regard to the petition charging criminal mischief, the presentment agency introduced a properly authenticated surveillance videotape that fully *571depicted the crime. Family Court viewed the tape, observed appellant in the courtroom, and concluded that appellant was the person shown on the tape. There is no basis for disturbing that determination. Appellant’s other challenges to the sufficiency and weight of the evidence supporting the criminal mischief and possession of a controlled substance findings are without merit.
The court properly denied appellant’s suppression motion. The police saw appellant and another person engaging in a transfer of small objects that was suggestive of a drug transaction. This provided, at least, a founded suspicion of criminality warranting a common-law inquiry, and when appellant fled the level of suspicion increased to reasonable suspicion justifying pursuit (see e.g. People v Church, 217 AD2d 444, 445 [1995], lv denied 87 NY2d 920 [1996]).
The disposition was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection, given appellant’s repeated delinquent acts (see Matter of Katherine W., 62 NY2d 947 [1984]).
We have considered and rejected appellant’s remaining claims. Concur — Tom, J.P., Catterson, Richter, Abdus-Salaam and Román, JJ.